Judgment, Supreme Court, New York County, entered April 17, 1975, granting petitioner’s application and awarding him sole custody of the children, unanimously affirmed, without costs or disbursements. The trial court conducted an extensive and eminently fair hearing on the issue of custody of the infant children and we concur in his finding that, despite the mother’s claim of recovery from illness, the children should be placed in the custody of the father. Order, Supreme Court, New York County, entered June 18, 1975, denying respondent’s application for further hearings and for counsel fees and fees to present expert medical testimony, unanimously affirmed, without costs or disbursements. The interim counsel fees awarded were appropriate. The trial court properly left the issue of any fees for expert testimony and additional counsel fees for disposition by the court hearing the main action for divorce. Concur—Murphy, J. P., Lupiano, Birns, Lane and Nunez, JJ.